                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                     :       CHAPTER 13
 ABDUL ALAN GASTON                          :
 aka Abdul Gaston                           :       CASE NO. 1:18-bk-04322
       Debtor                               :
                                            :
 NEWREZ LLC, dba Shellpoint Mortgage :
 Servicing as servicer for U.S. Bank        :
 National Association, not individually but :
 solely as Trustee for BlueWater            :
 Investment Trust 2018-A,                   :
         Movant                             :
                                            :
 v.                                         :
                                            :
 ABDUL ALAN GASTON                          :
 aka Abdul Gaston,
          Respondent



                    ANSWER TO MOTION FOR RELIEF FROM STAY


1.   Admitted that Movant has filed a motion for relief from the automatic stay. Denied that

     Movant should be permitted to continue its foreclosure action.

2. Admitted that Debtor purchased the property at 2340 N 5th Street, Harrisburg, PA 17110 (the

     Property) from Members 1st by quitclaim deed after AmeriChoice Federal Credit Union had

     foreclosed on the property when it was owned by Winston A. Banks, Jr. The deed from the

     Dauphin County Sheriff to AmeriChoice is dated May 30, 2017. AmeriChoice owned the

     property after foreclosure. AmeriChoice sold the property it had foreclosed on to Abdul

     Gaston. The deed from AmeriChoice to Abdul Gaston is dated August 1, 2017.

3. Admitted that the Property was subject to a first mortgage. The Debtor believed when he

     bought the property from AmeriChoice that the first mortgage was eliminated by the

     foreclosure. He did not receive mortgage statements or any notice that the mortgage was still




Case 1:18-bk-04322-HWV          Doc 34 Filed 11/12/19 Entered 11/12/19 10:58:30                Desc
                                Main Document    Page 1 of 3
   due and owing. AmeriChoice did not inform the Debtor that he was buying the property

   subject to the first mortgage and when the Debtor experienced a fire at the Property, he

   endrosed the insurance checks over to AmeriChoice.

4. Admitted that AmeriChoice owned the Property by virtue of a Sheriff's Deed dated May 30,

   2017.

5. Admitted.

6. Admitted.

7. Admitted.

8. Admitted.

9. Admitted.

10. Admitted.

11. The alleged due on sale clause is a writing that speaks for itself. To the extent Movant has

   summarized this writing, it is denied. Moreover, Movant has filed a proof of claim in the

   bankruptcy and has accepted payments on mortgage arrears from the Trustee. Movant should

   be estopped from now asserting the due on sale clause.

12. This averment is a legal conclusion to which no response is required. To the extent a

   response is required, this averment is denied. The due on sale clause does not provide that all

   amounts due and payable on the first mortgage were immediately due and payable without

   any right to cure. The clause provides that "Lender may, at its option, demand payment in

   full of all sums secured by this Security Instrument." (emphasis added). Movant did not elect

   to demand payment in full but rather elected to participate in the Debtor's bankruptcy and

   permit the Debtor to cure arrearages.

13. This averment is a legal conclusion to which no response is required. To the extent a

   response is required, this averment is denied.




Case 1:18-bk-04322-HWV         Doc 34 Filed 11/12/19 Entered 11/12/19 10:58:30                Desc
                               Main Document    Page 2 of 3
14. This averment is a legal conclusion to which no response is required. To the extent a

   response is required, this averment is denied. Movant has filed a proof of claim in the

   bankruptcy and has accepted payments on mortgage arrears from the Trustee. Movant should

   be estopped from now asserting the due on sale clause.

15. Proof of amounts owed is demanded at trial and this averment is therefore denied.

16. Admitted that Debtor has proposed said plan; however Movant has filed a proof of claim in

   the bankruptcy and has accepted payments on mortgage arrears from the Trustee. Movant

   should be estopped from now asserting the due on sale clause.

17. Denied that Movant is entitled to relief from stay. The Debtor has been mislead as to the

   existence of a first mortgage and should be permitted to cure the default.

     WHEREFORE, the Debtor respectfully requests that this Court deny the motion for relief

filed by the Movant and grant such other relief as this Court deems just.

                                                             Respectfully submitted,

                                                              /s/ Dorothy L. Mott
                                                             _____________________________
                                                             Dorothy L. Mott, Esquire
                                                             Mott & Gendron Law
                                                             Attorney ID # 43568
                                                             125 State Street
                                                             Harrisburg, PA 17101
                                                             (717) 232–6650 TEL
                                                             (717) 232-0477 FAX
                                                             doriemott@aol.com




Case 1:18-bk-04322-HWV         Doc 34 Filed 11/12/19 Entered 11/12/19 10:58:30               Desc
                               Main Document    Page 3 of 3
